EATON VANCEBUILD AMERICA BOND FUND Supplement to Statement of Additional Information datedNovember 17, 2009 EATON VANCE ARIZONA MUNICIPAL INCOME FUND EATON VANCE COLORADO MUNICIPAL INCOME FUND EATON VANCE CONNECTICUT MUNICIPAL INCOME FUND EATON VANCE MICHIGAN MUNICIPAL INCOME FUND EATON VANCE MINNESOTA MUNICIPAL INCOME FUND EATON VANCE NEW JERSEY MUNICIPAL INCOME FUND EATON VANCE PENNSYLVANIA MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated December 1, 2009 EATON VANCE ALABAMA MUNICIPAL INCOME FUND EATON VANCE ARKANSAS MUNICIPAL INCOME FUND EATON VANCE GEORGIA MUNICIPAL INCOME FUND EATON VANCE KENTUCKY MUNICIPAL INCOME FUND EATON VANCE LOUISIANA MUNICIPAL INCOME FUND EATON VANCE MARYLAND MUNICIPAL INCOME FUND EATON VANCE MISSOURI MUNICIPAL INCOME FUND EATON VANCE NORTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE OREGON MUNICIPAL INCOME FUND EATON VANCE SOUTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE TENNESSEE MUNICIPAL INCOME FUND EATON VANCE VIRGINIA MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated January 1, 2010 EATON VANCE NATIONAL MUNICIPAL INCOME FUND EATON VANCE CALIFORNIA MUNICIPAL INCOME FUND EATON VANCE MASSACHUSETTS MUNICIPAL INCOME FUND EATON VANCE NEW YORK MUNICIPAL INCOME FUND EATON VANCE OHIO MUNICIPAL INCOME FUND EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES INTERMEDIATE TERM FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES LONG TERM FUND Supplement to Statements of Additional Information dated February 1, 2010 EATON VANCE AMT-FREE MUNICIPAL INCOME FUND Supplement to Statement of Additional Information dated May 1, 2010 EATON VANCE HIGH YIELD MUNICIPAL INCOME FUND EATON VANCE INSURED MUNICIPAL INCOME FUND EATON VANCE KANSAS MUNICIPAL INCOME FUND EATON VANCE TAX-ADVANTAGED BOND STRATEGIES SHORT TERM FUND Supplement to Statements of Additional Information dated June 1, 2010 EATON VANCE AMT-FREE LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE NATIONAL LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE CALIFORNIA LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE MASSACHUSETTS LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE NEW JERSEY LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE NEW YORK LIMITED MATURITY MUNICIPAL INCOME FUND EATON VANCE PENNSYLVANIA LIMITED MATURITY MUNICIPAL INCOME FUND Supplement to Statements of Additional Information dated August 1, 2010 The following replaces the first eight paragraphs of the section entitled Portfolio Securities Transactions: Decisions concerning the execution of portfolio security transactions, including the selection of the market and the broker-dealer firm, are made by the investment adviser or sub-adviser (each referred to herein as the investment adviser) of the Fund. The Fund is responsible for the expenses associated with its portfolio transactions. The investment adviser is also responsible for the execution of transactions for all other accounts managed by it. The investment adviser places the portfolio security transactions for execution with one or more broker-dealer firms. The investment adviser uses its best efforts to obtain execution of portfolio security transactions at prices which in the investment advisers judgment are advantageous to the client and at a reasonably competitive spread or (when a disclosed commission is being charged) at reasonably competitive commission rates. In seeking such execution, the investment adviser will use its best judgment in evaluating the terms of a transaction, and will give consideration to various relevant factors, including without limitation the full range and quality of the broker-dealer firms services including the responsiveness of the firm to the investment adviser, the size and type of the transaction, the nature and character of the market for the security, the confidentiality, speed and certainty of effective execution required for the transaction, the general execution and operational capabilities of the broker-dealer firm, the reputation, reliability, experience and financial condition of the firm, the value and quality of the services rendered by the firm in other transactions, and the amount of the spread or commission, if any. In addition, the investment adviser may consider the receipt of Research Services (as defined below), provided it does not compromise the investment advisers obligation to seek best overall execution for the Fund. The investment adviser may engage in portfolio brokerage transactions with a broker-dealer firm that sells shares of Eaton Vance funds, provided such transactions are not directed to that firm as compensation for the promotion or sale of such shares. Municipal obligations, including state obligations, purchased and sold by each Fund are generally traded in the over-the-counter market on a net basis (i.e., without commission) through broker-dealers and banks acting for their own account rather than as brokers, or otherwise involve transactions directly with the issuer of such obligations. Such firms attempt to profit from such transactions by buying at the bid price and selling at the higher asked price of the market for such obligations, and the difference between the bid and asked price is customarily referred to as the spread. Each Fund may also purchase municipal obligations from underwriters, and dealers in fixed-price offerings, the cost of which may include undisclosed fees and concessions to the underwriters. On occasion it may be necessary or appropriate to purchase or sell a security through a broker on an agency basis, in which case the Fund will incur a brokerage commission. Although spreads or commissions on portfolio security transactions will, in the judgment of the investment adviser, be reasonable in relation to the value of the services provided, spreads or commissions exceeding those which another firm might charge may be paid to firms who were selected to execute transactions on behalf of each Fund and the investment advisers other clients for providing brokerage and research services to the investment adviser. Pursuant to the safeharbor provided in Section 28(e) of the Securities Exchange Act of 1934, as amended, a broker or dealer who executes a portfolio transaction on behalf of the investment adviser client may receive a commission which is in excess of the amount of commission another broker or dealer would have charged for effecting that transaction if the investment adviser determines in good faith that such compensation was reasonable in relation to the value of the brokerage and research services provided. This determination may be made on the basis of either that particular transaction or on the basis of the overall responsibility which the investment adviser and its affiliates have for accounts over which they exercise investment discretion. "Research Services" as used herein includes any and all brokerage and research services to the extent permitted by Section 28(e) of the Securities and Exchange Act of 1934, as amended. Generally, Research Services may include, but are not limited to, such matters as research, analytical and quotation services, data, information and other services products and materials which assist the investment adviser in the performance of its investment responsibilities. More specifically, Research Services may include general economic, political, business and market information, industry and company reviews, evaluations of securities and portfolio strategies and transactions, technical analysis of various aspects of the securities markets, recommendations as to the purchase and sale of securities and other portfolio transactions, certain financial, industry and trade publications, certain news and information services, and certain research oriented computer software, data bases and services. Any particular Research Service obtained through a broker-dealer may be used by the investment adviser in connection with client accounts other than those accounts which pay commissions to such broker-dealer. Any such Research Service may be broadly useful and of value to the investment adviser in rendering investment advisory services to all or a significant portion of its clients, or may be relevant and useful for the management of only one clients account or of a few clients accounts, or may be useful for the management of merely a segment of certain clients accounts, regardless of whether any such account or accounts paid commissions to the broker-dealer through which such Research Service was obtained. The investment adviser evaluates the nature and quality of the various Research Services obtained through broker-dealer firms and may attempt to allocate sufficient portfolio security transactions to such firms to ensure the continued receipt of Research Services which the investment adviser believes are useful or of value to it in rendering investment advisory services to its clients. The investment adviser may also receive brokerage and Research Services from underwriters and dealers in fixed-price offerings. Research Services provided by (and produced by) broker-dealers that execute portfolio transactions or from affiliates of executing broker-dealers are referred to as Proprietary Research. The investment adviser may and does consider the receipt of Proprietary Research Services as a factor in selecting broker dealers to execute client portfolio transactions, provided it does not compromise the investment advisers obligation to seek best overall execution. The investment adviser also may consider the receipt of Research Services under so called client commission arrangements or commission sharing arrangements (both referred to as CCAs) as a factor in selecting broker dealers to execute transactions, provided it does not compromise the investment advisers obligation to seek best overall execution. Under a CCA arrangement, the investment adviser may cause client accounts to effect transactions through a broker-dealer and request that the broker-dealer allocate a portion of the commissions paid on those transactions to a pool of commission credits that are paid to other firms that provide Research Services to the investment adviser. Under a CCA, the broker-dealer that provides the Research Services need not execute the trade. Participating in CCAs may enable the investment adviser to consolidate payments for research using accumulated client commission credits from transactions executed through a particular broker-dealer to periodically pay for Research Services obtained from and provided by other firms, including other broker-dealers that supply Research Services. The investment adviser believes that CCAs offer the potential to optimize the execution of trades and the acquisition of a variety of high quality Research Services that the investment adviser might not be provided access to absent CCAs. The investment adviser will only enter into and utilize CCAs to the extent permitted by Section 28(e) of the Securities Exchange Act of 1934, as amended. The investment companies sponsored by the investment adviser or its affiliates may also allocate brokerage commissions to acquire information relating to the performance, fees and expenses of such companies and other investment companies, which information is used by the Trustees of such companies to fulfill their responsibility to oversee the quality of the services provided to various entities, including the investment adviser, to such companies. Such companies may also pay cash for such information. September 1
